DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a detection unit including a plurality…” in claim 1.
“a calculation unit configured to…” in claim 1.
“a correction unit configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a detection unit including a plurality…” in claim 1.
“a calculation unit configured to…” in claim 1.
“a correction unit configured to…” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	Structure for “a detection unit” is found in Applicant’s Specification at [0005][0008] in the form of a plurality of two-dimensionally arranged pixels with a plurality of signal lines located between adjacent pixels.
	Structure for “a calculation unit” is found in Applicant’s Specification at [0025] in the form of a central processing unit (CPU).
	Structure for “a correction unit” is found in Applicant’s Specification at [0025] in the form of a central processing unit (CPU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyoshi et al. (US 2018/0006080) hereinafter known as Fujiyoshi, and further in view of Wei (US 2018/0152683).
	With regards to claim 1, 6 and 11, Fujiyoshi discloses a radiation imaging apparatus (Abstract; Fig. 8), a method of driving an apparatus [0040] and a storage medium storing a program to perform the method of controlling an apparatus ([0033] teaches of a control unit 225.  Computers as control units are commonly utilized within the art and computers commonly utilize storage mediums for storing programs to perform various methods of operations for radiation imaging. It would have been obvious to one of ordinary skill within the art to employ a computer for such purpose.), comprising:
a detection unit ([0049]; Fig. 8; 132) including a plurality of two-dimensionally arranged pixels ([0048];  “Every one (each) of the plurality of pixels in matrix…”; Fig. 8; 102 and 122) with a plurality of lines ([0058][0064]; detection signal lines 125 and column signal lines 106)located between adjacent pixels 102, 122, configured to detect an incident radiation and output signals related to a radiation image [0047][0048];
a calculation unit ([0073][0074]; signal processing unit 224 and differential circuit in readout unit 149) configured to calculate a crosstalk related to crosstalk occurring between the adjacent pixels with the plurality of lines therebetween in the detection unit ([0062][0064][0068]); and
a correction unit configured to make a correction to pixel data on a pixel affected by the crosstalk among a plurality of pieces of pixel data constituting the radiation image based on the crosstalk ([0074]; “…the signal processing unit 224 may compute a difference between the differential signal S4 and the differential signal S1b to output a net radiation component (irradiation amount of the radiation) S2c and reduce the crosstalk components.”)
Fujiyoshi teaches of obtaining the difference between differential signals for an output of net radiation component and the reduction of crosstalk [0074].
Fujiyoshi does not specifically disclose a calculation unit configured to calculate a crosstalk ratio related to crosstalk occurring between the adjacent pixels with the plurality of lines therebetween in the detection unit.
Wei discloses an imaging processing method and an imaging apparatus (Abstract). Wei discloses of performing crosstalk compensation, for an image sensor, by obtaining a plurality of crosstalk compensation parameters and storing said parameters in an electronic apparatus [0090]. [0093] teaches that the purpose of crosstalk compensation is to calibrate sensitivity of photosensitive pixels which may be different to a same level through compensation. [0093] further teaches of obtaining four pixel value ratios are calculated and recorded as crosstalk compensation parameters which is stored in the memory of the imaging apparatus to be retrieved during imaging for crosstalk compensation, The result is crosstalk reduction and image quality may be increased [0093]. Finally, Wei teaches of a second calculating module 130 that includes a first calculating unit 131, a second calculating unit 132, and a third calculating unit 133 [0058]. The calculating units are configured to interpolate and calculate pixel values between pixels and further configured to calculate difference values between said pixels as well as apply a corresponding weight for each component direction [0058].
In view of Wei, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the radiation imaging apparatus of Fujiyoshi with a calculating module/unit that can provide crosstalk ratios for the the function of obtaining crosstalk compensation parameters for crosstalk reduction. The motivation is to reduce crosstalk/noise in an imaging apparatus’ pixels utilizing and comparing crosstalk ratios between said pixels,  The reduction of crosstalk leads to improved image quality.

With regards to claim 2, 7 and 12, Fujiyoshi, in view of Wei, discloses the apparatus and method according to claim 1, 6 and 11, wherein the detection unit (Fig. 8) includes two signal lines as the plurality of lines  ([0058][0064]; detection signal lines 125 and column signal lines 106), the two signal lines being two lines arranged to correspond to the respective adjacent pixels and configured to output the signals of the respective pixels (Fujiyoshi; [0058][0064]).

With regards to claim 3, 8 and 13, Fujiyoshi, in view of Wei, discloses the apparatus and method according to claim 2, 7 and 12, wherein the correction unit is configured to correct the pixel data on a pixel from which the signal is output later to the signal line than the adjacent pixel thereto. (Fujiyoshi; [0065]-[0073])(Wei; [0058])

With regards to claim 4, 9 and 14, Fujiyoshi, in view of Wei, discloses the apparatus according to claim 1, 6 and 11, wherein the correction unit is configured to calculate a crosstalk correction amount based on the crosstalk ratio and the radiation image, and make the correction by using the crosstalk correction amount. (see the rejection of claim 1)

With regards to claim 5, 10 and 15, Fujiyoshi, in view of Wei, discloses the apparatus according to claim 1, 6 and 11, wherein a crosstalk ratio approximated by a multidimensional function is used as the crosstalk ratio. (Wei; [0093])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884